POLEN, J.,
concurring specially.
I write only to address the issue of the propriety of the one-judge appellate panel. While I agree the issue was not sufficiently preserved, I do not see the issue going away with today’s opinion. There are some judges on this court, and in the other district courts of Florida, who remain concerned about this practice.1 Perhaps when a case comes to this court where the issue has been preserved by motion or objection raised at the time the case is assigned, we will be able to address discretely whether such a practice affords due process.

. See e.g., Florida Power & Light Co. v. City of Dania, 761 So.2d 1089 (Fla.2000); State v. Wilson, 690 So.2d 1361 (Fla. 2d DCA 1997) (Altenbernd, J., dissenting); Melkonian v. Goldman, 647 So.2d 1008 (Fla. 3d DCA 1994); State v. Frazee, 617 So.2d 350 (Fla. 4th DCA 1993) (Farmer, J., dissenting).